UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C InformationStatement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) ¨ Definitive Information Statement iVoice Technology Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided byExchangeActRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: iVoice Technology, Inc. 750 Highway 34 Matawan, NJ 07747 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT TO BE EFFECTIVE ON OR ABOUT NOVEMBER 1, 2009 This Notice of Shareholder Action by Written Consent and the accompanying Information Statement are being furnished to the shareholders of iVoice Technology, Inc., a New Jersey corporation (“iVoice Technology”, the “Company,” “we” or “us”), in connection with action taken by the holders (the “Required Shareholders”) of at least a majority of the aggregate of our Class A Common Stock (“Class A Common Stock”) and our voting Class B Common Stock (“Class B Common Stock”) (both the Class A Common Stock and Class B Common Stock hereinafter are collectively referred to as the “Voting Common Stock”) approving, by written consent dated July 28, 2009, the following: 1. Grant of discretionary authority for the Board of Directors to effect the buyback by the Company of the Class A Common Stock. 2. Election of Jerome Mahoney and Frank Esser to the Board of Directors. 3. Change the name of the corporation to B Green Innovations, Inc. by filing an amendment to the Certificate of Incorporation, change trading symbol. 4. Approval of the iVoice Technology, Inc. 2005 Stock Incentive Plan and change the name to the B Green Innovations, Inc. 2005 Stock Incentive Plan (the “2005 Plan”). 5. Approval of the iVoice Technology, Inc. 2005 Directors’ and Officers’ Stock Incentive Plan and change the name to the B Green Innovations, Inc. 2005 Directors’ and Officers’ Stock Incentive Plan (the “2005 Directors’ and Officers’ Plan”). 6. Ratify the Board of Directors’ selection of Bagell Josephs Levine & Company, LLC to audit our financial statements for the fiscal year ending December 31, 2009. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of the holders of over fifty percent (50%) of our Voting Common Stock satisfies any applicable shareholder voting requirements under the New Jersey Business Corporation Act of the State of New Jersey (the “Corporation Law”), the Company’s Certificate of Incorporation and its By-laws, your vote or consent is not required to approve these matters.Additionally, the shareholder action being taken pursuant to written consent as explained above does not require the Company to provide shareholders with appraisal rights or any other rights of dissenters to these actions under the Corporation Law. This is not a notice of a meeting of shareholders and no shareholders’ meeting will be held to consider any matter described herein. September 2, 2009 2 iVoice Technology, Inc. 750 Highway 34 Matawan, NJ 07747 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT TO BE EFFECTIVE ON OR ABOUT NOVEMBER 1, 2009 This Notice of Shareholder Action by Written Consent and the accompanying Information Statement are being furnished to the shareholders of iVoice Technology, Inc., a New Jersey corporation (“iVoice Technology”, the “Company,” “we” or “us”), in connection with action taken by the holders (the “Required Shareholders”) of at least a majority of the aggregate of our Class A Common Stock (“Class A Common Stock”) and our voting Class B Common Stock (“Class B Common Stock”) (both the Class A Common Stock and Class B Common Stock hereinafter are collectively referred to as the “Voting Common Stock”)approving, by written consent dated July 28, 2009, the following: 1. Grant of discretionary authority for the Board of Directors to effect the buyback by the Company of the Class A Common Stock. 2. Election of Jerome Mahoney and Frank Esser to the Board of Directors. 3. Change the name of the corporation to B Green Innovations, Inc. by filing an amendment to the Certificate of Incorporation, change trading symbol. 4. Approval of the iVoice Technology, Inc. 2005 Stock Incentive Plan and change the name to the B Green Innovations, Inc. 2005 Stock Incentive Plan (the “2005 Plan”). 5. Approval of the iVoice Technology, Inc. 2005 Directors’ and Officers’ Stock Incentive Plan and change the name to the B Green Innovations, Inc. 2005 Directors’ and Officers’ Stock Incentive Plan (the “2005 Directors’ and Officers’ Plan”). 6. Ratify the Board of Directors’ selection of Bagell Josephs Levine & Company, LLC to audit our financial statements for the fiscal year ending December 31, 2009. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of the holders of over fifty percent (50%) of our Voting Common Stock satisfies any applicable shareholder voting requirements under the New Jersey Business Corporation Act of the State of New Jersey (the “Corporation Law”), the Company’s Certificate of Incorporation and its By-laws, your vote or consent is not required to approve these matters. This Information Statement is being provided pursuant to the requirements of Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to holders of the Company’s Voting Common Stock entitled to vote or give an authorization or consent in regard to the matters acted upon by written consent.
